A
S
NES
MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el articulo 13” del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará
EL ESTADO; y de la otra parte APURIMAC FERRUM S.A. identificada con R.U.C. N”
20509435937, con domicilio en Av. Reducto N” 1310, Oficina 402, distrito de Miraflores, Lima,
debidamente representada por su Apoderado, el señor THOMAS KELLY JOHNSON,
identificado con Pasaporte N” 710969407, según poder inscrito en el Asiento C00022 de la
Partida N* 11678388 del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”.

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N* 423-2012-MEM/DM, publicada en el diario oficial El Peruano con
fecha 26 de setiembre de 2012, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 31 de octubre de 2012

STADO EL a A
MINISTERIO DE ENERGÍA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(1) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N” 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) APURIMAC FERRUM S.A. identificada con R.U.C. N* 20509435937, con domicilio
en Av. Reducto N* 1310, Oficina 402, distrito de Miraflores, Lima, debidamente representada
por su Apoderado, el señor THOMAS KELLY JOHNSON, identificado con Pasaporte N*
710969407, según poder inscrito en el Asiento CO0022 de la Partida N* 11678388 del Registro
de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”,
en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N” 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4, A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 23 de abril de 2012 la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 1'344,954.00 (Un Millón Trescientos Cuarenta y
Cuatro Mil Novecientos Cincuenta y Cuatro y 00/100 Dólares Americanos), para el periodo
comprendido entre los meses de octubre de 2012 hasta diciembre de 2012

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 423-2012-MEM/DM, publicada en el Diario Oficial El
Peruano el 26 de setiembre de 2012, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623,

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicia de operaciones
productivas el término establecido en el segundo párrafo del artículo 3? del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias

á 17 L INVERSISGRISTA
00'ees'9ey  [00'84Z7'65b

00'821'6rb “W1OL NOISYJANI

00'005'Z 00'008'Z

“omyejedo.
ieuosiad Á seuoejejsur ap euepbia Á pepunbas ap soiiaJas

100'00S'z

00'000'Z 00'000'Z

¡eytajes eruojoja;

'"JEIPpeJ uODeDunulos usÁnjoul 'sauomeouniuos Sp soiDias|

000004 00000")

"BONBUNOJUI d SEUIASIS AP SODIAJOS

00'P+b's8 00'vvb'9L

000052 000092

eJUaIque UQIDD9JoJd e] 109 SOPRUOLejas SoroIiag

“UQIOELO|dxS Sp SOPypIApor sey esed soneseosu socimba

00'00S'Z
so¡no1yaa 'eueuimbelu ap OJeIDuEU!] OJUSWeEPuaJe O 19jmbpy|

00'000'S 00'000'S

00'097'LZ

00"bO0Z'p21 00'rbb'06L

00"000'96

'eJauJ uO/SeJojdxa el sp sapepianoe se] esed ol1esa9au
lodinbe Á seueumbew ap opewiesóp Á opeume “ooJueoau
ooujpeje 'eusmpur afejuou “UOIDONASUOO “OYASIP SP SOJIAIIS|

00'000'S

'OJ99Á0IG [9P 1211 |
¡2 A oquejwelo¡e ap oJoJIes

00'000'26

esa UOIoeIo dez

D0"222E6L
e sopeinoujA sois somo (q

lSp_peptagoy_el

00/26 'ZE9

00'000'0LZ 00'000'SLZ

00'4Z5'40Z
0101) esianas uQIoBImoIlo sp Á BUNuBuIRIp UOINeJOpad ap SOLDINaS|

00'p£8'sOL

00'822'4€ 00'842'2€

|00'822'9€ «(soñesue sAnoui) soornbos6 Á soo1syos6 soliaJas

00'998'pL 00'995'0Z

00'pe8 loz 00'yea'e9z

(sesos ap eauesaw
iseajge SeyeIGoo, 'eoMauesboro, upIPmÚsas  “sooIboroJpIy
l'So0yeJSesgu “sooypibomed eÁnjou1) soouoaioob Á soorbojoas|

00998 zh

PJOUIA UQIDEJO[dxZ Sp sauoI9eJado ap sorialas — (e
SOIDIAY3S Il

uoroduoseg

(soueoueuy sarejog U3)

Z 107 30 398/MW31910 Y 3Y8N:.190 30
09SN9 - SVWO.L O.LNVS OLI3AOYA
NOI9V4014X3 N3 SINOISYJANI 30 VAVYUDONOYO
"IWS AINYYIA IVIAIAN AV
| OX3NV
ANEXO Il

EPerano
Uma. rrdicolas 28 de sabuertre de 2012.

Y NORMAS LEGALES

475247

w] suBrARTIDA [DESCRIPCION

NACIONAL
31] so120.00.00 [LOS DEMÁS  MIGROSCOPIOS — PARA]
FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA
[O MICROPROYECCIÓN.

32| 9012 1000.00 [MICROSCCPIOS, EXCEPTO LOS ÓPTICOS,
DIFRACTÓGRAFOS.

33] 30142000.00 [INSTRUMENTOS Y APARATOS — PARA
NAVEGACIÓN AÉREA O ESPACIAL (EXCEPTO
LAS BRUJULAS),
3014 80.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE
NAVEGACIÓN
$015.10.00.00 |TELEMÉTROS.
3015201000 [TEODOLITOS.
901520.20.00 | TAQUIMETROS.
2015.30.00.00 [NIVELES
39] 9015 40.10.00 [INSTRUMENTOS — Y
ECTOGRAMETRÍA,
ELECTRÓNICOS,
0] so15.40.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE
FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O
ELECTRÓNICOS
a1| sors60.10.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS
ELECTRICOS O ELECTRÓNICOS EXCEPTO DE
FOTOGRAMETRÍA.
905 80:0.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS
EXCEPTO ELECTRICOS O ELECTRÓNICOS
9015:20:00.00_ [PARTES Y ACCESORIOS.
20.00.0000 [LOS DEMÁS APARATOS RESPIRATORIOS Y
MÁSCARAS ANTIGAS EXCEPTO LAS MÁSCARAS
IDE PROTECCIÓN SIN MECANISMO NIELEMENTO
FILTRANTE AMOVIBLE
45] 9027:0.00.00 [ESPECTROMETROS, ESPECTROFOTÓMET20
Y ESPECTRÓGRAFOS QUE UTLICEN
RADIACIONES ÓPTICAS (UN, visibles, (R).
46 | 9020.30 00 LOS DEMÁS INSTRUMENTOS Y APARATOS PARA
MEDIDA O CONTROL DE TENSION, INTENSIDAD,
RESISTENCIA O POTENCIA, SIN' DISPOSITIVO
REGISTRADOR

IL. SERVICIOS

ess

APAAZTOS DE
ELÉCTRICOS Ol

o

a) Servicios de Operaciones de Exploración Minera.

- Topográficas y geodésicos

* Geulgicos y geclécnicos Úinchye. pevesráfios. minera,
is desdlción Toogramana, logras aéreas, mevánca de
rocas)

- Semicos goolísios y geoquimicos incluye ensayes)

- Semicios de perloración diamanima y de circulación reversa (roto
perausva)

- Servicios aerotopográlficos

- Serácis de interpretación muliespectal de imágenes ya sean satalles
0 equipos aerolransporlados

- Ensayos de faboratoro jandisis de minerales, suelos, agua. etc)
b) Otros Servicios Vinculados a las Actividades de Expioración
Minera

- Senado de alojamiento y alenentación del personal operativa del Titular
del Proyecto

- Servicio de asesoria, consulloria, estudios lécricos especiales y auditorias
destinados alas actividades de exploración minera.

- Servicios de diseño, construcción. montaje industrial, eléctrico y mecánico,
amado y desarmado de maquinarias y equipo necesario pata las
actdades de la exploración minera

- Servidos de inspección, mantenimiento y reparación de maquinaria y
equipo utiizado en las actidades de exploración minera

- Alquiler o arrendamiento financiero de maquinaria, vehículos y equpos
necesarios pará las actrdades de exploración

- Transporte de personal, maguinana, equipo. materiales y sumimstos
necesaños para las actvidades de exploración y la constucción del
campamentos
Servicios médicos y hospitalarios.

- Servicios relacionados con 'aprolección ambiental

- Servicios de sistemas e informálica

- Servicios de comunicaciones, incluye comunicación radial, telefonia
sateftal

- Servicios de seguradad industrial y contraincendios

- Servicios de seguridad y vigiancia de instalaciones y personal operativo

- Servicios de seguros

- Servicios de rescale, aus

845189-1

RESOLUCIÓN MINISTERIAL
N? 423-2012-MEM/DM

Lima, 20 de setiembre de 2012
CONSIDERANDO:

Que, mediante Decreto Supremo MN? 082-2002.EF se
aprobó el Ra to de la Ley N* 27623, modificada por la
Ley N* 27682. que dispone la devolución del Impuesto Genera!
alas Ventas e Impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase da exploración:

Que, el inciso c) del articulo 6* del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energia y Minas, previa opinión favorable del Ministerio de
Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgara el derecho a la devolución definitiva del Impuesto
General a las Ventas e Impuesto de Promoción Municipal;

Que, por Escrito N* 2184681, APURIMAC FERRUM S.A.
solicitó al Ministerio de Energia y Minas la suscripción de un
Contrato de Inversión en oración, adjuntando la lista de
bienes y servicios cuya adquisición le otorgará el derecho a la
devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal, durante la fase de exploración;

Que. el Ministerio de Economia y Finanzas mediante
Oficio N' 183-2012-EF/15.01 de fecha 14 de agosto de
2012, emitió opinión favorable ala lista de bienes y servicios
presentada por APURIMAC FERRUM S.A. considerando
que la lista presentada por la citada empresa coincide con
los bienes y servicios aprobados por el Decreto Supremo N"
150-2002-EF, adecuada al Arancel de Aduanas vigente:

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energla y Minas:

De conformidad con lo dispuesto en el inciso c) del articulo
6” del Reglamento de la Ley N* 27623, aprobado por Decreto
Supremo N? 082-2002-EF y el articulo 9* del Reglamento de
Organización y Funciones del Ministerio de Energia y Minas.
aprohado por Decreto Supremo N* 031-2007-EM:

SE RESUELVE:

Articulo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de APURIMAC FERRUM S.A. durante la
fase de exploración, de acuerdo con el Anexo que forma
parte integrante de la presente resolución ministerial.

Registrese, comuníquese y publiquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SEVICIOS QUE TIENEN DERECHO A LA
DEVOLUCIÓN DEL IGV E IPM

APURIMAC FERRUM S.A.
PROYECTO SANTO TOMAS - CUSCO
IL SERVICIOS

al Servicios de Operaciones de Exploración Minera

- Geológicos y geciécnicos finduye patográfcos, mneragráicos.
úhidtológicos, restitución fotogramética, fotografías aéreas, mecánica de
rocas)

- Servicios geofísicos y geccuimicos incluye ensayes)

- Servicios de perforación diamanina y de ciculación reversa (roto
percustar
bl Otros Servicios Vinculados a las Actividades de Exploración
Minera

- Servicio de alojamiento y alimentación del personal operativo del Tintas
del Proyedo

- Servicios de diseño, consyucción, montas mdustia! ecvico y
mecánico, armado y desarmado de maquinanas y equipo necesano para
las actividades de la exploración minera

- Alquiler o artendamiento financiero de maquinaria, vehículos y equipos
necesarios para ¡as actvidades de explocacón

K_na_um_a—_————_—_ AA AS

475248

- Semisos relacionados con la protección ambiental
- Sengans de sstemas e mfommática

- Servicios de comunicaciones. incluye comunicación radal, telefonia
saleltal

- Seracws de seguridad y wglanoia de instalaciones y personal operabro

B45105-1

RESOLUCIÓN MINISTERIAL
NN? 424-2012-MEM/DM

Lima, 20 de setiembre de 2012
CONSIDERANDO:

Que, mediante Decreto Supremo N? 082-2002-EF se
aprobó el Reglamento de la Ley N' 27623. modificada por
la Ley N* 27662, que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de
exploración;

Que, el inciso c) de! artículo 6* del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio de
Economía y Finanzas;

Que, por Decreto Supremo N*-150-2002-EF se aprobó
la ista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto
General a las Ventas e Impuesto de Promoción Municipal;

Que, por Escrito N* 2194017, KARMÍN PERU S.A.C.
solicitó al Ministerio de Energía y Minas la suscripción de
un Contrato de Inversión en Exploración, adjuntando la
lista de bienes y servicios cuya adquisición la otorgará el
derecho a la devolución del Impuesto General a las Ventas
€e Impuesto de Promoción Municipal. durante la fase de
exploración;

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 184-2012-EF/15.01 de fecha 14 de agosto de
2012, emitió opinión favorable ala lista de bienes y servicios
presentada por KARMÍN PERU S.A.C. considerando que
la lista presentada por la citada empresa coincide con los
bienes y servicios aprobados por el Decreto Supremo N*
150-20d2Er adecuada al Arancel de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Mineria del Ministerio de Energia y Minas:

De conformidad con lo dispuesto en el inciso c) del artículo
8” del Reglamento de la Ley N* 27623, aprobado por Decrelo
Supremo N* 082-2002-EF y el artículo 9* del Reglamento de
Organización y Funciones del Ministerio de Energía y Minas.
aprobado por Decreto Supremo N* 031-2007-EM:

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de KARMÍN PERU S.A.C. durante la fase
de exploración, de acuerdo con el Anexo que forma parte
integrante de la presente resolución ministerial

Registrese, comuniquese y publiquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO
LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO
ALA DEVOLUCIÓN DEL IGV E (PM
KARMÍN PERU S5.A.C.

L BIENES

SUBPARTIDA
NACIONAL

250840 00.04
38229050 00

[DESCRIPCION

[BENTONITA,

[PREPARACIONES — PARA “FLUIDOS DEl
[PERFORACIÓN DE POZOS (LODOS'

3| 325806000 [PROTECTORES ANTIRRUIDOS DE MATERIA]
PLÁSTICA

4 | s401.m00.00 [CALZADO CON PUNTERA METALICA DEl
PROTECCIÓN

5] $508 100000 [cascos DE SEGURIDAD.

vv NORMAS LEGALES

E]
Lama, mércoles 28 de satambre do 2012

7] 7904220000

MÍ SUBPARTIDA | DESCRIPCION
NACIONAL
5 | 7728:80.00.00 [BARRAS HUECAS PARA PERFORACIÓN DE|

ACEROS ALEADOS O SINALEAR.

TUBOS DE PERFORACIÓN
INOXIDABLE

8] 7304230000,
3 | 3207.:1310.00

10] —8207.13.20.00

LOS DEMÁS TUBOS DE PERFORACIÓN,

TREPANOS "Y CORONAS CON PARTE]
OPERANTE DE CERMET,

[BROCAS CON PARTE OPERANTE DE CERMET

mM] 8207.1330.00

BARRENAS INTEGRALES CON PARTE|
¡OPERANTE DE CERMET.

12] 8207.390.00

[LoS DEMÁS ÚTILES CON PARTE OPERANTE
[DE CESMET

13] 8207.19.10.00

TRÉPANOS Y CORONAS EXCEPTO DE
[CERMET.

14] 8207.1921.00

BROCAS” DIAMANTADAS EXCEPTO DEl
[CERMET.

15] 8207-192900

[LaS DEMÁS BROCAS EXCEPTO DE DERME? Y
[DIAMANTADAS

15] 5207183000

[BARRENAS INTEGRALES.

17] 0207198000

LOS DEMÁS TRES INTERCAMBIABLES DE!
PERFORACIÓN Y SONDEO.

18 | “8207:90.00.00

LOS DEMÁS ÚTILES INTERCAMBIABLES.

19] 8830.41.00.00

LAS DEMÁS MÁQUINAS DE SONDEO Ol
PERFORACIÓN AUTOPROPULSADAS.

20] 2030.42:00.00

LÁS DEMÁS MÁQUINAS DE SONDEO!
Y PERFORACIÓN EXCEPTO!
AUTOPROPULSADAS.

3431.43.10.00

BALANCINES.

EXRETA

LAS DEMÁS PARTESDE MÁQUINAS DE SONDEO |
O PERFORACIÓN DE LAS SUBPARTIDAS|
8430.41 U 8430.42

BS17.51.00.00

ESTACIONES BASE,

8517.52.90.00

LOS DEMÁS APARATOS PARA LA RECEPUIÓN
CONVERSIÓN. Y TRANSMISIÓN _ Ol
REGENERACIÓN DE VOZ, IMAGEN U OTROS]

25] “652348:2000

SOPORTES ÓPTICOS GRABADOS _PERA|
REPRODUCIR IMÁGEN O IMAGEN Y|
[SONIDO.

26 | 85214990.00

LOS_ DEMÁS SOPORTES ÓPTICOS|

[GRABADOS

ar] 8704. 21:10:10

[CAMIONETAS PICKUP DE ENCENDIDO POR|
COMPRESIÓN, ENSAMBLADAS CON PESO
TOTAL.GON CARGA MAXIMA INFEIOR O IGUAL
4.453? TDIESEL

28| 8705.20.00.00

[CAMIONES AUTOMÓVILES PARA SONDEO €]
PERFORACIÓN.

23| %0530.00.00

CAMARAS ESPECIALES PARA FOTOGRAFÍA]
SUBMARINA O AÉREA, EXAMEN MÉDICO DEl
ÓRGANOS INTERNOS O PARA LABORATORIOS]|
DE MEDICINA LEGAL O IDENTIFICACIÓN
UDICIAL

30m 100090
9071.20.00 00

9012 10.00.90

[MICROSCOPIOS ESTEREOSCÓPICOS.

LOS” — DEMÁS "MICROSCOPIOS — PARK
FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA
[O MICROPROYECCIÓN.

MICROSCOPIOS. EXCEPTO LOS ÓPTICOS.
DIFRACTÓGRAFOS

33] 90120.0000

INSTRUMENTOS, Y — APARATOS, PARA
NAVEGACIÓN AEREA O ESPACIAL (EXCEPTO,
LAS BRÚJULAS)

ENETETTA LOS DEMÁS INSTIUMENTOS Y APARATOS DE
NAVEGACIÓN.
35] 9015100000  |TELEMETROS.
6] 901520.19.00  |TEODOLIFOS.
37] 9015202000 _[TAQUIMETROS.
38| _901530.00.00 _|NIVELES.
39] 9015.40.10.00 [| MSTRUMENTOS. Y APARATOS DE
FOTOGRAMETRÍA, ELÉCTRICOS 0
ELECTRÓNICOS.
30| 9015.40.9000 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE
FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O
¡UN ELECTRÓNICOS.
4t| s01580 1000 [LOS DEMÁS” INSTRUMENTOS Y APARATOS |
ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE
FOTOGREMETRÍA.
42] 9osdos0oo [LOS DEMÁS INSTRUMENTOS Y APARATOS|
EXCEPTO ELÉCTRICOS Q ELECTRÓNICOS.
2015.90.00.00_ [PARTES Y ACCESORIOS,
44[ 9020.00.00.00 [LOS DEMÁS APARATOS RESPIRATORIOS|

Y. MÁSCARAS ANTIGÁS EXCEPIO LAS
MÁSCARAS DE PROTECCIÓN SIN MECANISMO
IN ELEMENTO FILTRANTE AMOVIBLE

x<ÉK——_ÉEÓ —Á_— —___——_ __Il_R—R2R—_R.Á..n.n..n.okazzAÓ/KÁ
ANEXO Ill

APURIMAC FERRUM S.A.
PROYECTO SANTO TOMAS - CUSCO

CONCESIONES MINERAS

ITEM NOMBRE DE CONCESION |CODIGO UNICO | HECTAREAS
1 DELIA ESPERANZA 05006522X01 1000
2 EL PACIFICO 1 05006536X01 619
3 EL PACIFICO 1 05006524X01 1000
4 FERRUM 17 010026607 500
5 FLOR DE MARIA 05006521X01 907.17
6 JULIA CLARA 05006523X01 1000

